DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 8-12, filed 5/25/2022, with respect to the rejection(s) of claim(s) 2-5, 8-10 and 13-18 under 35 U.SC.  have been fully considered and are persuasive with respect to the amended claim language.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bransome (US 5,434,630).
Applicant argued that the prior arts of Silvestrini and Christie et al. do not disclose a single pinhole that is decentered in its entirety with respect to the rotational symmetry axis of the substantially circular-shaped body such that, when the circular-shaped body is operable engaged with a patient’s eye, the optical axis of the of the pupil is entirely outside the pinhole. 
However, the prior art of Bransome discloses a contact lens that comprises a single pinhole that is entirely decentered with respect to the rotational symmetry axis as it presented in the art rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-5,9-10,13-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvestrini (US 2006/0235514) in view of Bransome (US 5,434,630).

Referring to claim 10, Silvestrini discloses an implantable ophthalmic device comprising(Fig. 12, paragraph 74): a substantially circular-shaped body(mask 34) implantable behind a cornea of an eye (discloses the mask can be incorporated as an intraocular lens, which would be implantable behind the cornea; paragraph 74) of a patient and having a rotational symmetry axis(axis that is through the center of the circular-shaped body) that virtually intersects a location on the a retina lying within a radius of a non-expanded state of a pupil, the substantially circular-shaped body having a distal device surface(front surface of the mask) and a proximal device surface(back surface of the mask), comprising: an opaque portion(paragraph 86); and a light-transmissive portion(annular region, 36) consisting of a single pinhole (aperture 38f) that is operable to direct light from the distal device surface to the proximal device surface along an optical axis that is different from the symmetry axis of the substantially circular-shaped body (paragraph 83, discloses the aperture position can be off centered (with the to provide different effects, see Fig. 12), wherein the optical axis of the single pinhole(axis that is through the aperture) intersects a second location of the retina exceeding the radius of the non-expanded state of the pupil and wherein the light-transmissive portion is configured to direct light propagating through the light transmissive portion such to be incident onto the second location that is within a macula of an eye but not on the fovea located in the macula. [The ‘configured to’ limitation (italicized above) is considered functional language. Therefore, if the structural limitations are met, which in this instance would be a circular-shaped body with a light-transmissive portion, the device would be fully capable of performing the function of directing light propagating through the light-transmissive portion such to be incident onto the second location within a macular of the eye but not on the fovea located in the macula.]
The embodiment of Fig. 12 lacks a detailed description of fasteners configured to fasten the implantable device within the eye of the patient.
Silvestrini discloses in paragraph 109 and Fig. 40, fixation members for securing the implantable lens in the eye.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of the mask of Fig. 12, to comprise the fixation members as taught in Fig. 40 in order to implant and secure the lens within the eye.
Additionally, Silvestrini discloses that the mask can be used in combination with contact lenses or intraocular lenses(paragraph 74).
Silvestrini lacks a detailed description of a single pinhole that is decentered in its entirety with respect to the rotational symmetry axis of the substantially circular-shaped body such that, when the circular-shaped body is operable engaged with a patient’s eye, the optical axis of the of the pupil is entirely outside the pinhole. 
Bransome disclose a contact lens system in the same field of endeavor that comprises a single pinhole that is decentered in its entirety with respect to the rotational symmetry axis of the substantially circular-shaped body such that, when the circular-shaped body is operable engaged with a patient’s eye, the optical axis of the of the pupil is entirely outside the pinhole(Fig. 3) for the purpose of providing vision correction to a patient even in the case of pupil damage or the iris is removed or dilated(col. 2 lines 63-67).
It would have been obvious to a person of ordinary skill in the art to have the single pinhole of Silvestrini to be decentered in its entirety with respect to the rotational symmetry axis of the substantially circular-shaped body such that, when the circular-shaped body is operable engaged with a patient’s eye, the optical axis of the of the pupil is entirely outside the pinhole(Fig. 3) in order to provide vision correction to a patient even in the case of pupil damage or the iris is removed or dilated(col. 2 lines 63-67).
Referring to claim 2, as modified in claim 10 above, Silvestrini discloses wherein the substantially circular-shaped body is disk-shaped or lens-shaped and configured to be respectively employable as an implantable artificial iris or an implantable intraocular lens (paragraph 74, 108).
Referring to claim 3, as modified in claim 10 above, Silvestrini discloses wherein the light-transmissive portion (aperture) is operable to direct light propagating through the light-transmissive portion onto the second location that is within an area of the patient’s retina that is outside the macula. [The ‘operable to’ language is considered functional language. Therefore, as long as the structural components are met by the prior art, the prior art device is considered fully capable of performing the desired function of directing light propagating through the light-transmissive portion onto the second location within an area of the patient’s retina that is outside the macula.]
Referring to claim 4, as modified in claim 10 above, Silvestrini discloses wherein the light-transmissive portion is a physical through-hole(aperture, 38f) that extends from the distal device surface (front surface of the mask) to the proximal device surface(back surface of the mask) of the substantially circular-shaped body.
Referring to claim 5, as modified in claim 10 above, Silvestrini discloses wherein the light transmissive portion has an optical axis that coincides with a patient’s iris if such iris was present and in a non-expanded state of such iris. [The mask of Silvestrini teaches an opaque region and a light-transmissive portion that has an optical axis, it would then be fully capable of coinciding with a patient’s iris].
Referring to claims 8-9, Silvestrini discloses mask optics as described in claim 10 above, however, in the embodiment of Fig. 12, Silvestrini lacks a detailed description of the treatment of specific vision abnormalities. In another embodiment, Silvestrini discloses that the mask has a desired amount of optical power (paragraph 130). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the substantially circular shaped body (mask) be operable to at least partially or fully compensate for optical errors in the patient’s eye and at least partially compensate for myopia, hyperopia and/or astigmatism of the patient’s eye as desired or needed by the patient to correct vision.
Referring to claim 13, as modified in claim 10 above, Silvestrini discloses wherein said optical axis and said rotational symmetry axis are convergent towards the retina of the patient. [The device of the prior art is structurally fully capable of performing this function depending on the placement of the device as well as the positioning of the light transmissive portion].
Referring to claim 14, as modified in claim 10 above, Silvestrini discloses wherein said optical axis and said rotational symmetry axis are divergent towards the retina of the patient. [The device of the prior art is structurally fully capable of performing this function depending on the placement of the device as well as the positioning of the light transmissive portion].
Referring to claim 15, as modified in claim 10 above, Silvestrini discloses wherein said light transmissive portion comprises inner walls that are convergent towards the retina of the patient. [The mask comprises a certain thickness (paragraphs 85 and 134), therefore ‘inner wall’ would be present in the area where the light-transmissive portion is located. The device of the prior art is structurally fully capable of performing this function depending on the placement of the device as well as the positioning of the light transmissive portion].
Referring to claim 16, as modified in claim 10 above, Silvestrini discloses wherein said light transmissive portion comprises inner walls that are divergent towards the retina of the patient. [The mask comprises a certain thickness (paragraphs 85 and 134), therefore ‘inner wall’ would be present in the area where the light-transmissive portion is located. The device of the prior art is structurally fully capable of performing this function depending on the placement of the device as well as the positioning of the light transmissive portion].
Referring to claim 18, Silvestrini discloses an implantable ophthalmic device comprising(Fig. 12, paragraph 74): a substantially circular-shaped body(mask 34) implantable behind a cornea of an eye (discloses the mask can be incorporated as an intraocular lens, which would be implantable behind the cornea; paragraph 74) of a patient and having a rotational symmetry axis(axis that is through the center of the circular-shaped body) that virtually intersects a location on the a retina lying within a radius of a non-expanded state of a pupil, the substantially circular-shaped body having a distal device surface(front surface of the mask) and a proximal device surface(back surface of the mask), comprising: an opaque portion (paragraph 86); and a light-transmissive portion(annular region, 36) consisting of a single pinhole (aperture 38f) that is operable to direct light from the distal device surface to the proximal device surface along an optical axis that is different from the symmetry axis of the substantially circular-shaped body (paragraph 83, discloses the aperture position can be off centered (with the to provide different effects, see Fig. 12), wherein the optical axis of the single pinhole(axis that is through the aperture) intersects a second location of the retina exceeding the radius of the non-expanded state of the pupil and wherein the light-transmissive portion is configured to direct light propagating through the light-transmissive portion such to be incident onto the second location that is outside the eye’s macula. [The ‘configured to’ limitation (italicized above) is considered functional language. Therefore, if the structural limitations are met, which in this instance would be a circular-shaped body with a light-transmissive portion, the device would be fully capable of performing the function of directing light propagating through the light-transmissive portion such to be incident onto the second location outside the eye’s macula.
Additionally, Silvestrini discloses that the mask can be used in combination with contact lenses or intraocular lenses(paragraph 74).
Silvestrini lacks a detailed description of a single pinhole that is decentered in its entirety with respect to the rotational symmetry axis of the substantially circular-shaped body such that, when the circular-shaped body is operable engaged with a patient’s eye, the optical axis of the of the pupil is entirely outside the pinhole. 
Bransome disclose a contact lens system in the same field of endeavor that comprises a single pinhole that is decentered in its entirety with respect to the rotational symmetry axis of the substantially circular-shaped body such that, when the circular-shaped body is operable engaged with a patient’s eye, the optical axis of the of the pupil is entirely outside the pinhole(Fig. 3) for the purpose of providing vision correction to a patient even in the case of pupil damage or the iris is removed or dilated(col. 2 lines 63-67).
It would have been obvious to a person of ordinary skill in the art to have the single pinhole of Silvestrini to be decentered in its entirety with respect to the rotational symmetry axis of the substantially circular-shaped body such that, when the circular-shaped body is operable engaged with a patient’s eye, the optical axis of the of the pupil is entirely outside the pinhole(Fig. 3) in order to provide vision correction to a patient even in the case of pupil damage or the iris is removed or dilated(col. 2 lines 63-67).
 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvestrini in view of Bransome as applied to claim 10 above, and further in view of Christie et al. (US 2011/0040376).

Referring to claim 17, Silvestrini discloses masked intraocular lens as described in claim 10 above.
Silvestrini lacks a detailed description of the proximal and distal ends being shaped in a biconcave or biconvex manner.
Christie et al. discloses a masked intraocular lens in the same field of endeavor with a light-transmissive portion that comprises a distal and proximal end, wherein the distal and proximal ends are shaped in a biconcave or biconvex manner (see Fig. 3B central regions (biconcave) and outer regions (biconvex) for the purpose of regulating how light passes through the lens (paragraph 157).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the proximal and distal ends of the device of Silvestrini to be biconvex or biconcave in order to regulate the light entering the eye, and to correct a patient’s vision as desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/               Examiner, Art Unit 3774                                                                                                                                                                                         
/Jennifer Dieterle/               Supervisory Patent Examiner, Art Unit 3774